Citation Nr: 1450165	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include lumbosacral spondylosis and degenerative disc disease with stenosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a lumbar spine disability.

The matter was previously remanded by the Board in March 2011 to afford the Veteran an opportunity to testify at a Travel Board hearing.

A Travel Board hearing was held in August 2012 with the Veteran in Columbia, South Carolina, before the undersigned Acting Veterans Law Judge (AVLJ), sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board denied this claim in an April 2013 decision.  However, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in June 2014 which vacated the Board's decision and remanded the issue for further development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The June 2014 memorandum decision by the Court found that the Veteran's January 2013 VA examination, which opined that his current lumbar spine disabilities were not related to service, to be inadequate, and thus, the Board improperly relied on it in denying the Veteran's claim.  Specifically, the Court stated in its decision that while the Board found that the Veteran was entitled to the 38 U.S.C.A. § 1154(b) combat presumption regarding the existence of an in-service injury, it then improperly relied on the January 2013 examiner's opinion, which reasoned, in part, that the Veteran's current back condition was less likely than not related to service "based on the fact that there was no chronic back condition noted in the service treatment records."  When the Board assumes that an in-service injury occurred, a medical examiner "cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship" between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Thus, pursuant to the Court's decision, as well as the Veteran's indication in October 2014 that he wanted his claim remanded, the Board is now remanding this claim so the Veteran can undergo an adequate VA examination regarding the etiology of his lower back condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any recent outstanding VA treatment records and add them to the claims file.  

2. Then, schedule the Veteran a compensation examination to provide an opinion on the etiology of any lower back condition found.  All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.  The examiner must also obtain a full medical history from the Veteran. 

After a review of the record, to include all relevant medical records and the Veteran's account of his lower back condition, the examiner should then respond to the following for each lower back condition diagnosed:

Is it at least likely as not (50 percent probability) that the condition was caused by, or is otherwise related to, the Veteran's active duty service?

The examiner cannot rely on the absence any service treatment records concerning lower back conditions in rendering his/her opinions.  As the Veteran was in combat, it is presumed that he experienced a lower back injury after receiving spinal anesthesia injections in-service during surgery to remove a pilodinal cyst.  

Consideration must be given to all relevant medical evidence in the record, including the Veteran's past diagnoses of spondylosis and degenerative disc disease with stenosis.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing specific evidence in the file supporting conclusions.

3. Then readjudicate this claim on its underlying merits in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran and his representative an SSOC concerning this claim and give him opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



